Citation Nr: 0909023	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-32 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in 
December 2008.  A transcript of the hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his December 2008 Travel Board hearing, the Veteran 
testified that he received pertinent treatment at the VA 
Medical Center (VAMC) in Syracuse, New York from 1967 to 
1968.  

The record reflects that in 1997, the Syracuse VAMC informed 
the RO that the Veteran's medical records had been retired to 
the Federal Archive and Record Center (FARC).  Although a 
March 1998 document indicates that the RO was to request 
these records from FARC, it does not appear that this was in 
fact accomplished.  As the earliest records of treatment for 
a back disability would be helpful in deciding the issue on 
appeal, and in accordance with 38 C.F.R. § 3.159(c)(2), the 
RO should attempt to obtain records of treatment at the 
Syracuse VAMC.  .  

Additionally, the Veteran testified that he underwent back 
surgery in 2006 at the VA facility in Jackson, Mississippi.  
On remand, the RO should attempt to obtain these records.  
Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, the RO should contact the 
FARC, or other indicated entity, and 
request records of treatment at the 
Syracuse VAMC from 1967 to 1968.  
Additionally, the RO should request 
records of treatment at the VA facility 
in Jackson, Mississippi from 2006, 
including the reported 2006 back 
surgery.  All requests and any negative 
responses should be associated with the 
claims file. 

2.	Thereafter, the evidence should be 
reviewed, any additional development 
undertaken as may be indicated by the 
content of the records reviewed 
(including a medical opinion that 
addresses the etiology of the 
currently-shown low back disability), 
and the claim re-adjudicated.  If the 
benefit sought on appeal is not granted 
in full, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
an opportunity to respond.  Thereafter, 
if appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




